     Case 4:19-cv-10941-SDD-DRG ECF No. 45 filed 08/28/20                    PageID.727      Page 1 of 3




                               THE UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION




                                                           No. 4:19-cv-10941-SDD-DRG
UNITED STATES OF AMERICA                                   Hon. Stephanie Dawkins Davis, USDJ
ex rel. SAMANTHA GATES, and                                Hon. David R. Grand, USMJ
VANESSA PAWLAK,

                       Plaintiffs,

v.

CENTRIA HEALTHCARE, et al.,

                     Defendants




           STIPULATION FOR VOLUNTARY DISMISSAL OF PLAINTIFFS’ CLAIMS
                        PURSUANT TO RULE 41(a)(1)(A)(ii) AND
               THE UNITED STATES’ NOTICE OF CONSENT TO DISMISSAL


            Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff/Relators, Samantha

     Gates and Vanessa Pawlak (“Relators”), and Defendants, Centria Healthcare, Scott Barry, Alicia

     Kidwell, Kyle Kidwell, Richard Loewenstein, Steven Merahn, M.D., Mark Mitchell, Michelle

     Carter Pierce, Darren Schwartz, Jeffrey Steigerwald, and Christopher Wilcox, through their

     respective counsel, hereby stipulate to the dismissal of any and all of Relators’ claims in this

     action, with prejudice; and

            request that the Clerk of the Court now close and dismiss this case with prejudice as to

     the claims of the Relators and without prejudice as to the claims of the United States of America.
Case 4:19-cv-10941-SDD-DRG ECF No. 45 filed 08/28/20                   PageID.728       Page 2 of 3




Dated: August 28, 2020                LAW OFFICES OF JOHN F. HARRINGTON

                                      /s/ John F. Harrington__________________________
                                      John F. Harrington (P40443)
                                      Attorneys for Vanessa Pawlak and Samantha Gates
                                      30500 Van Dyke Avenue, Suite 200
                                      Warren, MI 48093
                                      (586) 751-3610
                                      attysharrington@comcast.net


Dated: August 28, 2020                THE HEALTH LAW PARTNERS, P.C.


                                      /s/ Clinton Mikel______________________________
                                      Clinton Mikel (P73496)
                                      Attorney for Defendants
                                      Centria Healthcare, Scott Barry, Alicia Kidwell,
                                      Kyle Kidwell, Richard Loewenstein, Steven Merahn, M.D.,
                                      Mark Mitchell, Michelle Carter Pierce, Darren Schwartz,
                                       Jeffrey Steigerwald, and Christopher Wilcox
                                      32000 Northwestern Highway, Suite 240
                                      Farmington Hills, MI 48334
                                      (248) 966-8515
                                      cmikel@thlp.com


       THE UNITED STATES’ NOTICE OF CONSENT TO DISMISSAL

       Pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(1), the United States hereby

notifies the Court that the Attorney General stipulates and consents to the dismissal of the claims

of Relators with prejudice and to the dismissal of the claims of the United States of America

without prejudice,

       The United States requests that all other papers on file in this action currently under seal

remain sealed because in discussing the content and extent of the United States’ investigation,

such papers are provided by law to the Court alone for the sole purpose of evaluating whether the

seal and time for making an election to intervene should be extended.
Case 4:19-cv-10941-SDD-DRG ECF No. 45 filed 08/28/20    PageID.729   Page 3 of 3



Dated: August 28, 2020       U.S. DEPARTMENT OF JUSTICE


                             /s/ Jonny Zajac____________________________
                             Jonny Zajac
                             Assistant United States Attorney
                             211 W. Fort Street, Suite 2001
                             Detroit, MI 48226
                             (313) 226-0230
                             jonny.zajac@usdoj.gov
